     Case 2:20-cv-01873-TLN-KJN Document 17 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ORLANDO LEWAYNE PILCHER,                          No. 2:20-cv-01873-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    CAROLYN K. DELANEY,
15                       Defendant.
16

17          Plaintiff Orlando Lewayne Pilcher (“Plaintiff”) is a state prisoner, proceeding pro se, with

18   a civil rights action pursuant to 42 U.S.C. § 1983. On October 27, 2020, the Court dismissed this

19   action and judgment was entered. (ECF Nos. 10, 11.) Plaintiff appealed the judgment to the

20   Ninth Circuit Court of Appeals. (ECF No. 13.)

21          On November 13, 2020, the Ninth Circuit referred the matter to this Court for the limited

22   purpose of determining whether Plaintiff’s in forma pauperis status should continue on appeal or

23   whether the appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also Hooker

24   v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in forma pauperis status

25   is appropriate where the district court finds the appeal to be frivolous). (ECF No. 16.)

26          For the reasons stated in the September 23, 2020 Findings and Recommendations, the

27   Court finds that Plaintiff’s appeal is frivolous. (See ECF No. 5.) For this reason, Plaintiff’s in

28   forma pauperis status on appeal should be revoked.
                                                        1
     Case 2:20-cv-01873-TLN-KJN Document 17 Filed 11/23/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. Plaintiff’s in forma pauperis status on appeal is hereby REVOKED; and

 3        2. The Clerk of the Court is directed to serve this order on the Ninth Circuit Court of

 4           Appeals.

 5        IT IS SO ORDERED.

 6   DATED: November 20, 2020

 7

 8

 9                                                         Troy L. Nunley
                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
